Citation Nr: 1709115	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  11-27 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from June 5, 1995, to July 13, 1995, from April 1998 to May 2005, and from February 2008 to February 2009, including service in Southwest Asia.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for tinnitus, increased the rating for anxiety disorder (previously dysthymia, claimed as depression), and denied service connection for lattice degeneration, pinguecula right, and refractive error (claimed as decreased peripheral vision), and PTSD. In December 2009, the Veteran filed a notice of disagreement with the PTSD denial only.  In April 2016, the RO issued a statement of the case.  The Veteran perfected his appeal with an August 2011 VA Form 9.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran previously underwent a June 2011 VA examination.  At that time, the examiner found the Veteran's "MMPI-2 results and his post-deployment health questionnaire reduce almost any diagnosis of serious mental illness to mere speculation."  It is noted that service connection has been in place for anxiety disorder, not otherwise specified, and a 30 percent rating has been assigned for that disability since April 2009.  Recent VA treatment records include a diagnosis of PTSD, for example an August 10, 2016 MH Psychiatry Clinic Note signed by a VA psychiatrist.  Thus a new examination that addresses the later diagnosis and provides a medical nexus opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA PTSD examination by an appropriately qualified examiner.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  The examiner must include a rationale to support all opinions provided.  This examiner should address the following:

a.  Does the Veteran now have PTSD, and if, not, has he had PTSD at any time since and including 2009?  In answering this question, the examiner is asked to specifically comment on the diagnoses of PTSD contained in the recent VA treatment records, to include August 2016 VA treatment records signed by a psychiatrist.

b.  If the Veteran does have PTSD, or has had PTSD at any time since 2009, is it at least as likely as not (50 percent probability or greater) that PTSD was incurred in or was otherwise causally related to his active duty military service?  

If the examiner cannot provide the above requested opinion, he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

2.  Then, readjudicate the Veteran's claim of service connection for PTSD.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and allow an appropriate period of time in which to respond thereto before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

